Citation Nr: 1015846	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision in which 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Portland, Oregon denied service connection for bilateral 
hearing loss and tinnitus.  

In September 2008, the Veteran testified at a hearing 
conducted before a Veterans Law Judge (VLJ) at the RO.  A 
transcript of that proceeding has been associated with the 
claims file.  

In April 2009, the Board remanded the Veteran's claims for 
further development.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

As noted above, in September 2008, the Veteran testified at a 
hearing conducted before a VLJ at the RO.  In April 2009, the 
Board remanded those issues to the AMC for further 
evidentiary development.  

Following the April 2009 Board remand, and specifically by a 
March 2010 letter, the Board informed the Veteran that the 
VLJ who had conducted the September 2008 hearing was no 
longer employed by the Board.  In addition, the Board 
notified the Veteran of his opportunity to testify at another 
hearing-including one before a current VLJ.  See 38 U.S.C.A. 
§ 7104 (West 2002) & 38 C.F.R. § 20.700 (2009).  Later in 
March 2010, the Veteran responded that he desired to testify 
at a hearing before a current VLJ at the RO.  

Accordingly, the case is REMANDED for the following action:

Make arrangements to schedule the Veteran 
for a hearing before a VLJ at the RO.  The 
Veteran and his representative should be 
provided with notice as to the time and 
place to report for said hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


